Title: To Alexander Hamilton from William Willcocks, 25 August 1793
From: Willcocks, William
To: Hamilton, Alexander



New YorkAugt. 25th. 1793
Dear Sir

Your enemies are at work upon Mr. Francis, who has been a clerk in the Treasury department. They give out that he is to make affidavits, criminating you in the highest degree, as to some money matters &ca.
Whether it will answer any valuable purpose, I can’t say—but I concluded to give you this intimation and am
With the greatest Esteem And Respect   Your Fellow Citizen

Wm. Willcocks
Alexr. Hamilton Esqr

